This is an appeal from an order of the Common Pleas Court of Union County entered pursuant to motions for modification of a divorce decree filed respectively by the plaintiff and by the defendant.
On June 30, 1962, the court entered its decree granting the defendant, Bonnie Shriver (Doyle), a divorce from plaintiff James Shriver. The decree noted that the parties had entered into a separation agreement with regard to custody and visitation of their minor child and other matters, found the agreement to be fair and equitable, and approved and made it a part of the decree. As to custody and visitation the agreement provided:
"The First Party (husband) hereby gives unto the Second Party (wife) the care and control of the minor child of the parties *Page 170 
hereto, reserving to himself the right of visitation with the minor child on alternate Saturdays and Sundays from 1:00 p. m. to 4:00 p. m., taking the child away from the home of Second Party."
On September 2, 1965, the plaintiff father filed a motion alleging a substantial change of circumstances and moving the Court "for an order finding that the plaintiff has fulfilled his obligations for child support to date; setting future child support payments at ten dollars ($10.00) per week to be paid through the clerk of this court; and granting right of visitation to the father, James Shriver, and the grandparents, Mr. and Mrs. William Shriver, with Charles Todd Shriver each week from 6:00 p. m. Friday to 6:00 p. m. Saturday."
On October 1, 1965, the defendant mother filed her motion "for an order determining the amount of child support arrearage herein and entering judgment for that amount" and "for an order terminating plaintiff's visitation rights with their minor daughter (sic)."
These motions were heard together and upon the evidence adduced the court made separate findings of fact and conclusions of law and ordered that "the minor child of the parties, be permitted to visit in the home of his paternal grandparents from 5:00 p. m. on the last Friday of the month until 5:00 p. m. the succeeding Sunday," denied "the request of the defendant to terminate plaintiff's visitation rights," awarded judgment to the defendant for the delinquent support payments in the sum of $2,703.41, and ordered support payments reduced to $10 plus poundage per week effective October 23, 1965.
This is the order from which the defendant has perfected her appeal to this court. She assigns error of the Common Pleas Court (1) in granting plaintiff's motion requesting visitation rights for the paternal grandparents, and (2) in denying defendant's motion to terminate plaintiff's visitation rights.
With respect to the first assignment of error the evidence adduced shows that the minor child had frequently visited the paternal grandparents except during a period of time when the paternal grandmother was undergoing and recovering from surgery, that the grandparents had affection for the child, provided it with new clothing to be used while at their home, had a pony and a swimming pool which could be used by the child, *Page 171 
had started a savings account (in their complete control) which they stated was to be used for the education of the child, and were making payments on an insurance policy on the life of and owned by the plaintiff father in which the child was named as a revocable beneficiary.
It also appears in evidence that the plaintiff father was at the time of the modification hearing incarcerated in the Allen County jail under charges, but not convicted, of unarmed robbery. Allusion was made in evidence to his hospitalization in a state hospital subsequent to the divorce, but neither the reason for such hospitalization nor the duration thereof appears in the record. Reference was made to an episode when he was arrested for impersonating an officer of the law, and the defendant mother, when testifying as to some money received from him, said that she received it "the night that he tried to commit suicide."
It appears further in the record that the defendant mother has no objection to the paternal grandparents having visitation with the child but she insists that any visitation they should have should be under her control and not by virtue of judicialdecree.
The issue thus raised under this assignment is whether a divorce court may modify a visitation right given to a father by virtue of a separation agreement approved in a divorce decree, by adding to the father's visitation right a visitation right in the paternal grandparents when the mother of the minor child, having custody of the child, does not consent to such modification and vigorously objects thereto.
We have found no cases in Ohio which tend to treat this specific issue except the case of Kay v. Kay, 65 Ohio Law. Abs. 472, in which the court determined that visitation rights might be awarded to grandparents. This determination, however, isobiter dictum for the grandparents were, in that case, denied visitation rights.
In the case of Baker v. Baker, 85 Ohio App. 470, motion to certify overruled by the Supreme Court in case number 31830, June 22, 1949, it was determined that in a proceeding to change the custody of a minor child, who has been living with a paternalgrandparent, to its mother, the criterion is the best interest of the child, and a judgment awarding custody to the mother *Page 172 
and "partial custody" to the grandmother is not contrary to law. In the Baker case custody had originally been awarded to the father, and the child had been raised in the home of the grandmother from the time it was six months old to the time of hearing, some six years later. The father had also died and the court's order of modification, after giving custody to the mother, provided that the paternal grandmother may have the child every other weekend during the school year, for one week during the Christmas or the spring vacation, and for one month during the summer. The rights thus given to the grandmother were similar to those given to the paternal grandparents in this case and were essentially visitation rights rather than custody rights.
In the case of Grandon v. Grandon, 164 Ohio St. 234, the Supreme Court having allowed a motion to certify "because of the apparent conflict in decisions of Courts of Appeals on the legal question involved," including the decision in the Baker case,
held that by reason of Section 3109.04, Revised Code, the Common Pleas Court has no authority to give the legal custody of a minor child to its grandmother "where the child has not beenabandoned by the mother and such court does not find that themother is not `a suitable person to have custody' of suchchild." (Emphasis added.) It would appear from the Grandon case
that the rule of law set forth in the Baker case was overruled by implication, but if not thereby overruled said rule purports to extend only to a situation where the minor child has beenliving with the grandparent.
The only statutory reference to visitation rights is that contained in Section 3109.05, Revised Code, providing for the making of "any just and reasonable order or decree permitting the parent who is deprived of the care, custody, and control of the children to visit them at such time and under such conditions as the court may direct." There is no statutory provision for the granting of visitation rights to any person other than the parent deprived of custody, although under the general equitable powers of the Common Pleas Court, it has often been recognized that such extra-parental visitation rights might be decreed in the approval of rights set forth in a separation agreement between the parties. It will be noted, however, that the *Page 173 
separation agreement herein approved did not provide for extra-parental visitation rights.
In the case of Selby v. Selby, 69 Ohio Law. Abs. 257, it was said in Judge Hunsicker's opinion:
"`Custody' includes within its meaning every element of provision for the physical, moral and mental well-being of the children. It implies that the person having custody has the immediate personal care and control of the children."
"* * *.
"The trial court, under the statute, has the power to award the care, custody and control of the minor children of the parties to either parent, but the statute does not provide forlimited or restricted powers of custody." (Emphasis added.)
In the case of Hackett v. Hackett, 78 Ohio Law. Abs. 485, it was recognized that a parent having custody of a minor child could determine its religious education contrary to the desires of the other parent.
Visitation rights are limitations or restrictions upon custody and the only provision for such limitation is that contained in Section 3109.05 with respect only to the parent
deprived of custody.
It would seem, and we hold, on the authority of the statutes and the last three cited cases, that the mother, having been granted the custody of the minor child of the parties, which includes the control of such child, has the right to determine when such minor child may visit, or may be visited by, the paternal grandparents of the child, and that a court exceeds its authority in decreeing visitation rights to such grandparents where such rights have not been agreed to by the mother, where the child has not been abandoned by the mother, and where the child has not been living with the paternal grandparents. If this were not so extra-parental visitation rights would be sought in almost every divorce case and it is unlikely that the rights sought would be confined solely to grandparents.
It should be noted, in passing, that the visitation rights here granted by the lower court, being in addition to visitation rights already given to the father, and preserved to the father, would, if enforced, deprive the mother of the company of her minor child during some part of every weekend of the year. It *Page 174 
will be noted further, in passing, that the motion of the father for a change in visitation rights did not, in its literal terms, request visitation rights for the grandparents in addition to or different from those to which he would be entitled, that his rights would be shared with them.
Finally, in passing, we observe that the visitation of grandparents with a minor grandchild is normally assured by the parent deprived of custody during the period of visitation decreed to him. Although the law does not permit a court to decree visitation rights to a grandparent when the parent is not able to exercise his rights, our inability to do so does not mean that we either condone or approve of the parent having control of visitation terminating the relationship which had normally existed between the grandparents and grandchild.
As the evidence as to the father's conduct since the divorce, in its relation to the welfare of the child while in his company, was inconclusive, and not sufficient to show that the trial court abused its discretion in refusing to terminate the father's visitation rights, we hold the second assignment of error without merit.
The court having committed error prejudicial to the defendant-appellant in that part of its order granting the visitation rights to the paternal grandparents, that part of the order is reversed and vacated, and the cause is remanded to the Court of Common Pleas with instructions to overrule that part of the plaintiff-father's motion for modification as relates to visitation rights.
Judgment reversed in part.
MIDDLETON, J., concurs.